     USDC IN/ND case 4:19-cv-00024 document 1 filed 03/13/19 page 1 of 6


                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF INDIANA
                   HAMMOND DIVISION AT LAFAYETTE


UNITED STATES OF AMERICA,                    )
                                             )
                   Plaintiff,                )
                                             )   Case No. 4:19cv24
              v.                             )
                                             )
JAMES LEE NOLAN,                             )
DISCOVER BANK,                               )
TECH CREDIT UNION CORP.,                     )
STATE OF INDIANA,                            )
RHAME & ELWOOD,                              )
                                             )
                   Defendants.               )



                                 COMPLAINT

      Comes now Plaintiff United States of America, by counsel, for and on

behalf of its agency, U.S. Department of Agriculture (USDA), and for its

cause of action alleges the following:

                                JURISDICTION

      1.    This Court has jurisdiction pursuant to 28 U.S.C. Section 1345

and venue is proper.

                                COUNT ONE
                        (Default on Promissory Note)

      2.    On or about May 23, 2008, Defendant, James Lee Nolan,

executed and delivered to Plaintiff a promissory note in the amount of
     USDC IN/ND case 4:19-cv-00024 document 1 filed 03/13/19 page 2 of 6


$157,000.00. A copy of said note is attached hereto as AExhibit 1.”

      3.    To secure payment of said promissory note, Defendant, James

Lee Nolan, executed and delivered to plaintiff a mortgage on the following

described real estate in Newton County, to wit:

      A part of the Northwest Quarter of the Northeast Quarter of
      Section Two (2),Township Thirty-One (31) North, Range Eight (8)
      West of the Second Principal Meridian, IN New County, Indiana,
      described by: Commencing at a concrete monument marking the
      Northwest Corner of the Northeast quarter of said Section 2;
      thence Easterly on and along the North line of said Section 2 on
      an assumed bearing of the North 90 Degrees 00’ East, for a
      distance of 732.6 feet to a PK Nail; thence Southerly on a bearing
      of South 01 Degrees 20’ West, for a Distance of 700 feet to a one
      inch iron pipe, this point is the True Point of beginning; thence
      continuing Southerly on the same bearing 170 feet to a one inch
      iron pipe; thence Easterly on a bearing of North 90 Degrees 00’
      East 300 feet to a 5/8 inch iron rod; thence Northerly on a bearing
      of North 01 Degrees 20’ East 170 feet to a 5/8 inch iron rod;
      thence Westerly on a bearing of North 90 Degrees 00’ West 300
      feet to the True Point of beginning. (also known as Lot 9,
      Timberlane Estates (unrecorded)).

      Commonly known as: 11872 North 470 East, Demotte, IN 46310.

      This mortgage was recorded in the Office of the Recorder of Newton

County Indiana on June 10, 2008, as Instrument No. 20081420. The

mortgage is attached hereto as “Exhibit 2.”

      4.    As a part of this transaction, Defendant, James Lee Nolan,

executed a Subsidy Repayment Agreement (“Subsidy Agreement”), a copy of

which is attached hereto as AExhibit 3.@ By this agreement, the United
                                       2
     USDC IN/ND case 4:19-cv-00024 document 1 filed 03/13/19 page 3 of 6


States agreed to defer a portion of the accruing interest so long as there was

no default, but in the event of a default, the deferred interest becomes due as

an in rem charge secured by the mortgage. There is due under the Subsidy

Agreement the sum of $3,316.32.

      5.    Plaintiff is the holder of the promissory note, mortgage and

Subsidy Agreement.

      6.   Defendant, James Lee Nolan, is in default in repayment of the

obligations due to Plaintiff under the terms of the promissory note and

subsidy Agreement.

      7. The Plaintiff accelerated the indebtedness and made demand for

payment in full, and no payment has been received. All conditions precedent

to the assertion of this cause of action against Defendant, James Lee Nolan,

have been satisfied and/or have occurred.

      8.    The Defendant, James Lee Nolan, owes Plaintiff, pursuant to the

note and mortgage, the sum of $216,153.67 consisting of $167,923.12 in

principal and $48,230.55 in accrued interest as of March 4, 2019, with

interest thereafter at the rate of $24.1918 per day to the date of judgment,

plus interest credit under the Subsidy Agreement in the sum of $3,316.32.

In addition, the government may incur additional costs and expenses

associated with the preservation and sale of the real property, which may
                                       3
     USDC IN/ND case 4:19-cv-00024 document 1 filed 03/13/19 page 4 of 6


become due and owing under the terms of the note and mortgage.

                                COUNT TWO
                                (Foreclosure)

      9.     Plaintiff restates and incorporates by reference allegations 1

through 8 as though fully stated herein.

      10. Defendant, James Lee Nolan, was discharged from personal

liability on the note in a Chapter 13 Bankruptcy proceeding filed in the

United States Bankruptcy Court, Northern District of Indiana, Case 14-

40671-reg.

      11.    Defendant, Discover Bank, is made a defendant to answer as to

its interest in the real estate by virtue of a judgment in the amount of

$5,746.80, plus costs, entered on July 31, 2014, in Newton County Circuit

Court, as Cause No. 56C01-1406-CC-000054.

      12.    Defendant, Tech Credit Union Corp., is made a defendant to

answer as to its interest in the real estate by virtue of a judgment in the

amount of $14,173.11, plus costs, entered on January 6, 2016, in Newton

County Circuit Court, as Cause No. 56C01-1511-CC-000131.

      13.    Defendant, Rhame & Elwood, is made a defendant to answer as

to its interest in the real estate by virtue of a judgment in the amount of

$3,581.83, plus costs, entered on May 1, 2014, in Porter County Superior


                                        4
     USDC IN/ND case 4:19-cv-00024 document 1 filed 03/13/19 page 5 of 6


Court, as Cause No. 64D06-1403-SC-000799.

      14.    Defendant, State of Indiana, is made a defendant to answer as to

its interest in the real estate by virtue of a State Tax Warrant in the amount

of $216.00, plus costs, entered on August 20, 2017, in Newton Circuit Court,

as No. 11474185.

      15.    The mortgage of Plaintiff is prior and paramount to the interest

of all other parties to this action.

   WHEREFORE, Plaintiff respectfully prays that the Court:

      A. Enter judgment in rem against the mortgaged real estate in the

         amount of $219,469.99, together with interest accruing after March

         4, 2019, to date of judgment at the rate of $24.1918 per day, plus any

         such further costs and expenses as may be incurred to the date of

         sale of the property and all other costs herein;

      B. Enter an order declaring Plaintiff’s mortgage to be prior and

         paramount to the interests of all other parties and determining the

         amount and priorities of the interests of all parties to the real estate;

         and an order foreclosing the equity of redemption of defendants in

         the real estate;

      C. Enter an order directing the sale of the property by the U.S.

         Marshall and application of the proceeds first to the costs of sale,
                                        5
USDC IN/ND case 4:19-cv-00024 document 1 filed 03/13/19 page 6 of 6


   second to payment of the judgment of Plaintiff, with any then-

   remaining proceeds paid to the Clerk of the Court to be disposed of

   as the Court shall direct;

D. Issue a Writ of Assistance upon proper Praecipe if the purchaser of

   the real estate be denied possession; and

E. Award such other and further relief as is just and proper in the

   premises.

                            Respectfully submitted,

                            THOMAS L. KIRSCH II
                            UNITED STATES ATTORNEY


                      By:   s/Deborah M. Leonard
                            Deborah M. Leonard
                            Assistant United States Attorney
                            United States Attorney’s Office
                            Northern District of Indiana
                            E. Ross Adair Federal Bldg, U.S. Courthouse
                            1300 South Harrison Street, Room 3128
                            Fort Wayne, IN 46802-3489
                            Tel: (260) 422-2595
                            Fax: (260) 426-1616
                            Email: deborah.leonard@usdoj.gov




                                 6
USDC IN/ND case 4:19-cv-00024 document 1-1 filed 03/13/19 page 1 of 3




                             Exhibit 1
USDC IN/ND case 4:19-cv-00024 document 1-1 filed 03/13/19 page 2 of 3




                             Exhibit 1
USDC IN/ND case 4:19-cv-00024 document 1-1 filed 03/13/19 page 3 of 3




                             Exhibit 1
USDC IN/ND case 4:19-cv-00024 document 1-2 filed 03/13/19 page 1 of 7




                             Exhibit 2
USDC IN/ND case 4:19-cv-00024 document 1-2 filed 03/13/19 page 2 of 7




                             Exhibit 2
USDC IN/ND case 4:19-cv-00024 document 1-2 filed 03/13/19 page 3 of 7




                             Exhibit 2
USDC IN/ND case 4:19-cv-00024 document 1-2 filed 03/13/19 page 4 of 7




                             Exhibit 2
USDC IN/ND case 4:19-cv-00024 document 1-2 filed 03/13/19 page 5 of 7




                             Exhibit 2
USDC IN/ND case 4:19-cv-00024 document 1-2 filed 03/13/19 page 6 of 7




                             Exhibit 2
USDC IN/ND case 4:19-cv-00024 document 1-2 filed 03/13/19 page 7 of 7




                             Exhibit 2
USDC IN/ND case 4:19-cv-00024 document 1-3 filed 03/13/19 page 1 of 2




                             Exhibit 3
USDC IN/ND case 4:19-cv-00024 document 1-3 filed 03/13/19 page 2 of 2




                             Exhibit 3
                USDC IN/ND case 4:19-cv-00024 document 1-4 filed 03/13/19 page 1 of 10
$25HY6XPPRQVLQD&LYLO$FWLRQ


                                      81,7(' 67$7(6 ',675,&7 &2857
                                                                  IRUWKH
                                                      Northern District of Indiana
                                                   BBBBBBBBBB'LVWULFWRIBBBBBBBBBB


              81,7(' 67$7(6 2) $0(5,&$
                                                                    
                                                                    
                              Plaintiff
                                                                    
                                 Y                                        &LYLO$FWLRQ1R 4:19cv24
                                                                    
                -$0(6 /(( 12/$1 (7 $/                              
                             Defendant
                                                                    


                                                   6800216,1$&,9,/$&7,21

7R (Defendant’s name and address) -DPHV /HH 1RODQ
                                           :HVW WK $YHQXH
                                          &URZQ 3RLQW ,1 




          $ODZVXLWKDVEHHQILOHGDJDLQVW\RX

         :LWKLQGD\VDIWHUVHUYLFHRIWKLVVXPPRQVRQ\RXQRWFRXQWLQJWKHGD\\RXUHFHLYHGLW²RUGD\VLI\RX
DUHWKH8QLWHG6WDWHVRUD8QLWHG6WDWHVDJHQF\RUDQRIILFHURUHPSOR\HHRIWKH8QLWHG6WDWHVGHVFULEHGLQ)HG5&LY
3DRU²\RXPXVWVHUYHRQWKHSODLQWLIIDQDQVZHUWRWKHDWWDFKHGFRPSODLQWRUDPRWLRQXQGHU5XOHRI
WKH)HGHUDO5XOHVRI&LYLO3URFHGXUH7KHDQVZHURUPRWLRQPXVWEHVHUYHGRQWKHSODLQWLIIRUSODLQWLII¶VDWWRUQH\
ZKRVHQDPHDQGDGGUHVVDUH
                                          'HERUDK 0 /HRQDUG
                                          $VVLVWDQW 8QLWHG 6WDWHV $WWRUQH\
                                          8QLWHG 6WDWHV $WWRUQH\
V 2IILFH1',1
                                           )HGHUDO 3OD]D 6XLWH 
                                          +DPPRQG ,1 

       ,I\RXIDLOWRUHVSRQGMXGJPHQWE\GHIDXOWZLOOEHHQWHUHGDJDLQVW\RXIRUWKHUHOLHIGHPDQGHGLQWKHFRPSODLQW
<RXDOVRPXVWILOH\RXUDQVZHURUPRWLRQZLWKWKHFRXUW



                                                                                 CLERK OF COURT


'DWH
                                                                                         Signature of Clerk or Deputy Clerk
                 USDC IN/ND case 4:19-cv-00024 document 1-4 filed 03/13/19 page 2 of 10
$25HY6XPPRQVLQD&LYLO$FWLRQ3DJH

 &LYLO$FWLRQ1R

                                                       3522)2)6(59,&(
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           7KLVVXPPRQVIRU(name of individual and title, if any)
 ZDVUHFHLYHGE\PHRQ (date)                                          

           u ,SHUVRQDOO\VHUYHGWKHVXPPRQVRQWKHLQGLYLGXDODW (place)
                                                                                   RQ (date)                          RU

           u ,OHIWWKHVXPPRQVDWWKHLQGLYLGXDO¶VUHVLGHQFHRUXVXDOSODFHRIDERGHZLWK(name)
                                                                DSHUVRQRIVXLWDEOHDJHDQGGLVFUHWLRQZKRUHVLGHVWKHUH
           RQ (date)                                DQGPDLOHGDFRS\WRWKHLQGLYLGXDO¶VODVWNQRZQDGGUHVVRU

           u ,VHUYHGWKHVXPPRQVRQ(name of individual)                                                                      ZKRLV
           GHVLJQDWHGE\ODZWRDFFHSWVHUYLFHRISURFHVVRQEHKDOIRI(name of organization)
                                                                                   RQ (date)                          RU

           u ,UHWXUQHGWKHVXPPRQVXQH[HFXWHGEHFDXVH                                                                              RU

           u 2WKHU (specify):
                                                                                                                                           


           0\IHHVDUH                            IRUWUDYHODQG                 IRUVHUYLFHVIRUDWRWDORI                    


           ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQIRUPDWLRQLVWUXH


 'DWH
                                                                                          Server’s signature



                                                                                        Printed name and title




                                                                                           Server’s address

 $GGLWLRQDOLQIRUPDWLRQUHJDUGLQJDWWHPSWHGVHUYLFHHWF
                USDC IN/ND case 4:19-cv-00024 document 1-4 filed 03/13/19 page 3 of 10
$25HY6XPPRQVLQD&LYLO$FWLRQ


                                      81,7(' 67$7(6 ',675,&7 &2857
                                                                  IRUWKH
                                                      Northern District of Indiana
                                                   BBBBBBBBBB'LVWULFWRIBBBBBBBBBB


              81,7(' 67$7(6 2) $0(5,&$
                                                                     
                                                                     
                              Plaintiff
                                                                     
                                 Y                                        &LYLO$FWLRQ1R   4:19cv24
                                                                     
                -$0(6 /(( 12/$1 (7 $/                               
                             Defendant
                                                                     


                                                   6800216,1$&,9,/$&7,21

7R (Defendant’s name and address) 'LVFRYHU %DQN
                                          FR +LJKHVW ([HFXWLYH 2IILFHU RU 5HJLVWHUHG $JHQW
                                           :HVW 0DUNHW
                                          32 %R[ &
                                          *UHHQZRRG '( 



          $ODZVXLWKDVEHHQILOHGDJDLQVW\RX

         :LWKLQGD\VDIWHUVHUYLFHRIWKLVVXPPRQVRQ\RXQRWFRXQWLQJWKHGD\\RXUHFHLYHGLW²RUGD\VLI\RX
DUHWKH8QLWHG6WDWHVRUD8QLWHG6WDWHVDJHQF\RUDQRIILFHURUHPSOR\HHRIWKH8QLWHG6WDWHVGHVFULEHGLQ)HG5&LY
3DRU²\RXPXVWVHUYHRQWKHSODLQWLIIDQDQVZHUWRWKHDWWDFKHGFRPSODLQWRUDPRWLRQXQGHU5XOHRI
WKH)HGHUDO5XOHVRI&LYLO3URFHGXUH7KHDQVZHURUPRWLRQPXVWEHVHUYHGRQWKHSODLQWLIIRUSODLQWLII¶VDWWRUQH\
ZKRVHQDPHDQGDGGUHVVDUH
                                          'HERUDK 0 /HRQDUG
                                          $VVLVWDQW 8QLWHG 6WDWHV $WWRUQH\
                                          8QLWHG 6WDWHV $WWRUQH\
V 2IILFH1',1
                                           )HGHUDO 3OD]D 6XLWH 
                                          +DPPRQG ,1 

       ,I\RXIDLOWRUHVSRQGMXGJPHQWE\GHIDXOWZLOOEHHQWHUHGDJDLQVW\RXIRUWKHUHOLHIGHPDQGHGLQWKHFRPSODLQW
<RXDOVRPXVWILOH\RXUDQVZHURUPRWLRQZLWKWKHFRXUW



                                                                                 CLERK OF COURT


'DWH
                                                                                         Signature of Clerk or Deputy Clerk
                 USDC IN/ND case 4:19-cv-00024 document 1-4 filed 03/13/19 page 4 of 10
$25HY6XPPRQVLQD&LYLO$FWLRQ3DJH

 &LYLO$FWLRQ1R

                                                       3522)2)6(59,&(
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           7KLVVXPPRQVIRU(name of individual and title, if any)
 ZDVUHFHLYHGE\PHRQ (date)                                          

           u ,SHUVRQDOO\VHUYHGWKHVXPPRQVRQWKHLQGLYLGXDODW (place)
                                                                                   RQ (date)                          RU

           u ,OHIWWKHVXPPRQVDWWKHLQGLYLGXDO¶VUHVLGHQFHRUXVXDOSODFHRIDERGHZLWK(name)
                                                                DSHUVRQRIVXLWDEOHDJHDQGGLVFUHWLRQZKRUHVLGHVWKHUH
           RQ (date)                                DQGPDLOHGDFRS\WRWKHLQGLYLGXDO¶VODVWNQRZQDGGUHVVRU

           u ,VHUYHGWKHVXPPRQVRQ(name of individual)                                                                      ZKRLV
           GHVLJQDWHGE\ODZWRDFFHSWVHUYLFHRISURFHVVRQEHKDOIRI(name of organization)
                                                                                   RQ (date)                          RU

           u ,UHWXUQHGWKHVXPPRQVXQH[HFXWHGEHFDXVH                                                                              RU

           u 2WKHU (specify):
                                                                                                                                           


           0\IHHVDUH                            IRUWUDYHODQG                 IRUVHUYLFHVIRUDWRWDORI                    


           ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQIRUPDWLRQLVWUXH


 'DWH
                                                                                          Server’s signature



                                                                                        Printed name and title




                                                                                           Server’s address

 $GGLWLRQDOLQIRUPDWLRQUHJDUGLQJDWWHPSWHGVHUYLFHHWF
                USDC IN/ND case 4:19-cv-00024 document 1-4 filed 03/13/19 page 5 of 10
$25HY6XPPRQVLQD&LYLO$FWLRQ


                                      81,7(' 67$7(6 ',675,&7 &2857
                                                                  IRUWKH
                                                      Northern District of Indiana
                                                   BBBBBBBBBB'LVWULFWRIBBBBBBBBBB


              81,7(' 67$7(6 2) $0(5,&$
                                                                     
                                                                     
                              Plaintiff
                                                                     
                                 Y                                        &LYLO$FWLRQ1R 4:19cv24
                                                                     
                -$0(6 /(( 12/$1 (7 $/                               
                             Defendant
                                                                     


                                                   6800216,1$&,9,/$&7,21

7R (Defendant’s name and address) 5+$0( 	 (/:22'
                                          FR +LJKHVW ([HFXWLYH 2IILFHU RU 5HJLVWHUHG $JHQW
                                           :LOORZFUHHN 5G
                                          3RUWDJH ,1 




          $ODZVXLWKDVEHHQILOHGDJDLQVW\RX

         :LWKLQGD\VDIWHUVHUYLFHRIWKLVVXPPRQVRQ\RXQRWFRXQWLQJWKHGD\\RXUHFHLYHGLW²RUGD\VLI\RX
DUHWKH8QLWHG6WDWHVRUD8QLWHG6WDWHVDJHQF\RUDQRIILFHURUHPSOR\HHRIWKH8QLWHG6WDWHVGHVFULEHGLQ)HG5&LY
3DRU²\RXPXVWVHUYHRQWKHSODLQWLIIDQDQVZHUWRWKHDWWDFKHGFRPSODLQWRUDPRWLRQXQGHU5XOHRI
WKH)HGHUDO5XOHVRI&LYLO3URFHGXUH7KHDQVZHURUPRWLRQPXVWEHVHUYHGRQWKHSODLQWLIIRUSODLQWLII¶VDWWRUQH\
ZKRVHQDPHDQGDGGUHVVDUH
                                          'HERUDK 0 /HRQDUG
                                          $VVLVWDQW 8QLWHG 6WDWHV $WWRUQH\
                                          8QLWHG 6WDWHV $WWRUQH\
V 2IILFH1',1
                                           )HGHUDO 3OD]D 6XLWH 
                                          +DPPRQG ,1 

       ,I\RXIDLOWRUHVSRQGMXGJPHQWE\GHIDXOWZLOOEHHQWHUHGDJDLQVW\RXIRUWKHUHOLHIGHPDQGHGLQWKHFRPSODLQW
<RXDOVRPXVWILOH\RXUDQVZHURUPRWLRQZLWKWKHFRXUW



                                                                                 CLERK OF COURT


'DWH
                                                                                         Signature of Clerk or Deputy Clerk
                 USDC IN/ND case 4:19-cv-00024 document 1-4 filed 03/13/19 page 6 of 10
$25HY6XPPRQVLQD&LYLO$FWLRQ3DJH

 &LYLO$FWLRQ1R

                                                       3522)2)6(59,&(
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           7KLVVXPPRQVIRU(name of individual and title, if any)
 ZDVUHFHLYHGE\PHRQ (date)                                          

           u ,SHUVRQDOO\VHUYHGWKHVXPPRQVRQWKHLQGLYLGXDODW (place)
                                                                                   RQ (date)                          RU

           u ,OHIWWKHVXPPRQVDWWKHLQGLYLGXDO¶VUHVLGHQFHRUXVXDOSODFHRIDERGHZLWK(name)
                                                                DSHUVRQRIVXLWDEOHDJHDQGGLVFUHWLRQZKRUHVLGHVWKHUH
           RQ (date)                                DQGPDLOHGDFRS\WRWKHLQGLYLGXDO¶VODVWNQRZQDGGUHVVRU

           u ,VHUYHGWKHVXPPRQVRQ(name of individual)                                                                      ZKRLV
           GHVLJQDWHGE\ODZWRDFFHSWVHUYLFHRISURFHVVRQEHKDOIRI(name of organization)
                                                                                   RQ (date)                          RU

           u ,UHWXUQHGWKHVXPPRQVXQH[HFXWHGEHFDXVH                                                                              RU

           u 2WKHU (specify):
                                                                                                                                           


           0\IHHVDUH                            IRUWUDYHODQG                 IRUVHUYLFHVIRUDWRWDORI                    


           ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQIRUPDWLRQLVWUXH


 'DWH
                                                                                          Server’s signature



                                                                                        Printed name and title




                                                                                           Server’s address

 $GGLWLRQDOLQIRUPDWLRQUHJDUGLQJDWWHPSWHGVHUYLFHHWF
                USDC IN/ND case 4:19-cv-00024 document 1-4 filed 03/13/19 page 7 of 10
$25HY6XPPRQVLQD&LYLO$FWLRQ


                                      81,7(' 67$7(6 ',675,&7 &2857
                                                                   IRUWKH
                                                      Northern District of Indiana
                                                   BBBBBBBBBB'LVWULFWRIBBBBBBBBBB


              81,7(' 67$7(6 2) $0(5,&$
                                                                     
                                                                     
                              Plaintiff
                                                                     
                                 Y                                         &LYLO$FWLRQ1R 4:19cv24
                                                                     
                -$0(6 /(( 12/$1 (7 $/                               
                             Defendant
                                                                     


                                                   6800216,1$&,9,/$&7,21

7R (Defendant’s name and address) 67$7( 2) ,1',$1$
                                          &2 2IILFH RI WKH ,QGLDQD 6HFUHWDU\ RI 6WDWH
                                           : :DVKLQJWRQ 6W 5RRP 
                                          ,QGLDQDSROLV ,1 




          $ODZVXLWKDVEHHQILOHGDJDLQVW\RX

         :LWKLQGD\VDIWHUVHUYLFHRIWKLVVXPPRQVRQ\RXQRWFRXQWLQJWKHGD\\RXUHFHLYHGLW²RUGD\VLI\RX
DUHWKH8QLWHG6WDWHVRUD8QLWHG6WDWHVDJHQF\RUDQRIILFHURUHPSOR\HHRIWKH8QLWHG6WDWHVGHVFULEHGLQ)HG5&LY
3DRU²\RXPXVWVHUYHRQWKHSODLQWLIIDQDQVZHUWRWKHDWWDFKHGFRPSODLQWRUDPRWLRQXQGHU5XOHRI
WKH)HGHUDO5XOHVRI&LYLO3URFHGXUH7KHDQVZHURUPRWLRQPXVWEHVHUYHGRQWKHSODLQWLIIRUSODLQWLII¶VDWWRUQH\
ZKRVHQDPHDQGDGGUHVVDUH
                                          'HERUDK 0 /HRQDUG
                                          $VVLVWDQW 8QLWHG 6WDWHV $WWRUQH\
                                          8QLWHG 6WDWHV $WWRUQH\
V 2IILFH1',1
                                           )HGHUDO 3OD]D 6XLWH 
                                          +DPPRQG ,1 

       ,I\RXIDLOWRUHVSRQGMXGJPHQWE\GHIDXOWZLOOEHHQWHUHGDJDLQVW\RXIRUWKHUHOLHIGHPDQGHGLQWKHFRPSODLQW
<RXDOVRPXVWILOH\RXUDQVZHURUPRWLRQZLWKWKHFRXUW



                                                                                 CLERK OF COURT


'DWH
                                                                                         Signature of Clerk or Deputy Clerk
                 USDC IN/ND case 4:19-cv-00024 document 1-4 filed 03/13/19 page 8 of 10
$25HY6XPPRQVLQD&LYLO$FWLRQ3DJH

 &LYLO$FWLRQ1R

                                                       3522)2)6(59,&(
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           7KLVVXPPRQVIRU(name of individual and title, if any)
 ZDVUHFHLYHGE\PHRQ (date)                                          

           u ,SHUVRQDOO\VHUYHGWKHVXPPRQVRQWKHLQGLYLGXDODW (place)
                                                                                   RQ (date)                          RU

           u ,OHIWWKHVXPPRQVDWWKHLQGLYLGXDO¶VUHVLGHQFHRUXVXDOSODFHRIDERGHZLWK(name)
                                                                DSHUVRQRIVXLWDEOHDJHDQGGLVFUHWLRQZKRUHVLGHVWKHUH
           RQ (date)                                DQGPDLOHGDFRS\WRWKHLQGLYLGXDO¶VODVWNQRZQDGGUHVVRU

           u ,VHUYHGWKHVXPPRQVRQ(name of individual)                                                                      ZKRLV
           GHVLJQDWHGE\ODZWRDFFHSWVHUYLFHRISURFHVVRQEHKDOIRI(name of organization)
                                                                                   RQ (date)                          RU

           u ,UHWXUQHGWKHVXPPRQVXQH[HFXWHGEHFDXVH                                                                              RU

           u 2WKHU (specify):
                                                                                                                                           


           0\IHHVDUH                            IRUWUDYHODQG                 IRUVHUYLFHVIRUDWRWDORI                    


           ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQIRUPDWLRQLVWUXH


 'DWH
                                                                                          Server’s signature



                                                                                        Printed name and title




                                                                                           Server’s address

 $GGLWLRQDOLQIRUPDWLRQUHJDUGLQJDWWHPSWHGVHUYLFHHWF
                USDC IN/ND case 4:19-cv-00024 document 1-4 filed 03/13/19 page 9 of 10
$25HY6XPPRQVLQD&LYLO$FWLRQ


                                      81,7(' 67$7(6 ',675,&7 &2857
                                                                  IRUWKH
                                                      Northern District of Indiana
                                                   BBBBBBBBBB'LVWULFWRIBBBBBBBBBB


              81,7(' 67$7(6 2) $0(5,&$
                                                                    
                                                                    
                              Plaintiff
                                                                    
                                 Y                                        &LYLO$FWLRQ1R 4:19cv24
                                                                    
                -$0(6 /(( 12/$1 (7 $/                              
                             Defendant
                                                                    


                                                   6800216,1$&,9,/$&7,21

7R (Defendant’s name and address) 7(&+ &5(',7 81,21 &253
                                          &2 0LFKDOH 0 +XVVH\ 5HJLVWHUHG $JHQW
                                           %URDGZD\
                                          &URZQ 3RLQW ,1 




          $ODZVXLWKDVEHHQILOHGDJDLQVW\RX

         :LWKLQGD\VDIWHUVHUYLFHRIWKLVVXPPRQVRQ\RXQRWFRXQWLQJWKHGD\\RXUHFHLYHGLW²RUGD\VLI\RX
DUHWKH8QLWHG6WDWHVRUD8QLWHG6WDWHVDJHQF\RUDQRIILFHURUHPSOR\HHRIWKH8QLWHG6WDWHVGHVFULEHGLQ)HG5&LY
3DRU²\RXPXVWVHUYHRQWKHSODLQWLIIDQDQVZHUWRWKHDWWDFKHGFRPSODLQWRUDPRWLRQXQGHU5XOHRI
WKH)HGHUDO5XOHVRI&LYLO3URFHGXUH7KHDQVZHURUPRWLRQPXVWEHVHUYHGRQWKHSODLQWLIIRUSODLQWLII¶VDWWRUQH\
ZKRVHQDPHDQGDGGUHVVDUH
                                          'HERUDK 0 /HRQDUG
                                          $VVLVWDQW 8QLWHG 6WDWHV $WWRUQH\
                                          8QLWHG 6WDWHV $WWRUQH\
V 2IILFH1',1
                                           )HGHUDO 3OD]D 6XLWH 
                                          +DPPRQG ,1 

       ,I\RXIDLOWRUHVSRQGMXGJPHQWE\GHIDXOWZLOOEHHQWHUHGDJDLQVW\RXIRUWKHUHOLHIGHPDQGHGLQWKHFRPSODLQW
<RXDOVRPXVWILOH\RXUDQVZHURUPRWLRQZLWKWKHFRXUW



                                                                                 CLERK OF COURT


'DWH
                                                                                         Signature of Clerk or Deputy Clerk
                USDC IN/ND case 4:19-cv-00024 document 1-4 filed 03/13/19 page 10 of 10
$25HY6XPPRQVLQD&LYLO$FWLRQ3DJH

 &LYLO$FWLRQ1R

                                                       3522)2)6(59,&(
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           7KLVVXPPRQVIRU(name of individual and title, if any)
 ZDVUHFHLYHGE\PHRQ (date)                                          

           u ,SHUVRQDOO\VHUYHGWKHVXPPRQVRQWKHLQGLYLGXDODW (place)
                                                                                   RQ (date)                          RU

           u ,OHIWWKHVXPPRQVDWWKHLQGLYLGXDO¶VUHVLGHQFHRUXVXDOSODFHRIDERGHZLWK(name)
                                                                DSHUVRQRIVXLWDEOHDJHDQGGLVFUHWLRQZKRUHVLGHVWKHUH
           RQ (date)                                DQGPDLOHGDFRS\WRWKHLQGLYLGXDO¶VODVWNQRZQDGGUHVVRU

           u ,VHUYHGWKHVXPPRQVRQ(name of individual)                                                                      ZKRLV
           GHVLJQDWHGE\ODZWRDFFHSWVHUYLFHRISURFHVVRQEHKDOIRI(name of organization)
                                                                                   RQ (date)                          RU

           u ,UHWXUQHGWKHVXPPRQVXQH[HFXWHGEHFDXVH                                                                              RU

           u 2WKHU (specify):
                                                                                                                                           


           0\IHHVDUH                            IRUWUDYHODQG                 IRUVHUYLFHVIRUDWRWDORI                    


           ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQIRUPDWLRQLVWUXH


 'DWH
                                                                                          Server’s signature



                                                                                        Printed name and title




                                                                                           Server’s address

 $GGLWLRQDOLQIRUPDWLRQUHJDUGLQJDWWHPSWHGVHUYLFHHWF
 2JS 44 (Rev. 12/07)                                                          CIVIL COVER SHEET
                          USDC IN/ND case 4:19-cv-00024 document 1-5 filed 03/13/19 page 1 of 1
 The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
 by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
 the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

 I. (a) PLAINTIFFS                                                                                              DEFENDANTS
                   UNITED STATES OF AMERICA                                                                        JAMES LEE NOLAN, ET AL

      (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant                NEWTON
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                        NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                               LAND INVOLVED.

      (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                  Attorneys (If Known)
Deborah M. Leonard, Assistant United States Attorney
USAO - 1300 South Harrison Street, Room 3128
Fort Wayne, IN 46802; Tel: (260) 422-2595
 II. BASIS OF JURISDICTION                             (Place an “X” in One Box Only)               III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                             (For Diversity Cases Only)                                         and One Box for Defendant)
 u 1     U.S. Government                  u 3 Federal Question                                                                        PTF         DEF                                          PTF      DEF
           Plaintiff                            (U.S. Government Not a Party)                           Citizen of This State         u 1         u 1      Incorporated or Principal Place      u 4     u 4
                                                                                                                                                           of Business In This State

 u 2     U.S. Government                  u 4 Diversity                                                 Citizen of Another State          u 2     u    2   Incorporated and Principal Place     u 5      u 5
           Defendant                                                                                                                                          of Business In Another State
                                                   (Indicate Citizenship of Parties in Item III)
                                                                                                        Citizen or Subject of a           u 3     u    3   Foreign Nation                       u 6      u 6
                                                                                                          Foreign Country
 IV. NATURE OF SUIT                       (Place an “X” in One Box Only)
           CONTRACT                                              TORTS                                    FORFEITURE/PENALTY                          BANKRUPTCY                     OTHER STATUTES
 u   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY              u 610 Agriculture                   u 422 Appeal 28 USC 158           u   400 State Reapportionment
 u   120 Marine                       u    310 Airplane                 u 362 Personal Injury -         u 620 Other Food & Drug             u 423 Withdrawal                  u   410 Antitrust
 u   130 Miller Act                   u    315 Airplane Product               Med. Malpractice          u 625 Drug Related Seizure                28 USC 157                  u   430 Banks and Banking
 u   140 Negotiable Instrument                 Liability                u 365 Personal Injury -               of Property 21 USC 881                                          u   450 Commerce
 u   150 Recovery of Overpayment      u    320 Assault, Libel &               Product Liability         u 630 Liquor Laws                     PROPERTY RIGHTS                 u   460 Deportation
        & Enforcement of Judgment              Slander                  u 368 Asbestos Personal         u 640 R.R. & Truck                  u 820 Copyrights                  u   470 Racketeer Influenced and
 u   151 Medicare Act                 u    330 Federal Employers’             Injury Product            u 650 Airline Regs.                 u 830 Patent                              Corrupt Organizations
 u   152 Recovery of Defaulted                 Liability                      Liability                 u 660 Occupational                  u 840 Trademark                   u   480 Consumer Credit
         Student Loans                u    340 Marine                    PERSONAL PROPERTY                    Safety/Health                                                   u   490 Cable/Sat TV
         (Excl. Veterans)             u    345 Marine Product           u 370 Other Fraud               u 690 Other                                                           u   810 Selective Service
 u   153 Recovery of Overpayment               Liability                u 371 Truth in Lending                      LABOR                     SOCIAL SECURITY                 u   850 Securities/Commodities/
         of Veteran’s Benefits        u    350 Motor Vehicle            u 380 Other Personal            u 710 Fair Labor Standards          u 861 HIA (1395ff)                        Exchange
 u   160 Stockholders’ Suits          u    355 Motor Vehicle                  Property Damage                 Act                           u 862 Black Lung (923)            u   875 Customer Challenge
 u   190 Other Contract                        Product Liability        u 385 Property Damage           u 720 Labor/Mgmt. Relations         u 863 DIWC/DIWW (405(g))                  12 USC 3410
 u   195 Contract Product Liability   u    360 Other Personal                 Product Liability         u 730 Labor/Mgmt.Reporting          u 864 SSID Title XVI              u   890 Other Statutory Actions
 u   196 Franchise                             Injury                                                        & Disclosure Act               u 865 RSI (405(g))                u   891 Agricultural Acts
        REAL PROPERTY                       CIVIL RIGHTS                 PRISONER PETITIONS             u 740 Railway Labor Act               FEDERAL TAX SUITS               u   892 Economic Stabilization Act
 u   210 Land Condemnation            u    441 Voting                   u 510 Motions to Vacate         u 790 Other Labor Litigation        u 870 Taxes (U.S. Plaintiff       u   893 Environmental Matters
 u   220 Foreclosure                  u    442 Employment                     Sentence                  u 791 Empl. Ret. Inc.                      or Defendant)              u   894 Energy Allocation Act
 u   230 Rent Lease & Ejectment       u    443 Housing/                    Habeas Corpus:                     Security Act                  u 871 IRS—Third Party             u   895 Freedom of Information
 u   240 Torts to Land                        Accommodations            u 530 General                                                             26 USC 7609                         Act
 u   245 Tort Product Liability       u    444 Welfare                  u 535 Death Penalty                   IMMIGRATION                                                     u   900Appeal of Fee Determination
 u   290 All Other Real Property      u    445 Amer. w/Disabilities -   u 540 Mandamus & Other          u 462 Naturalization Application                                              Under Equal Access
                                              Employment                u 550 Civil Rights              u 463 Habeas Corpus -                                                         to Justice
                                      u    446 Amer. w/Disabilities -   u 555 Prison Condition               Alien Detainee                                                   u   950 Constitutionality of
                                              Other                                                     u 465 Other Immigration                                                       State Statutes
                                      u    440 Other Civil Rights                                            Actions




 V. ORIGIN                  (Place an “X” in One Box Only)                                                                                                                                    Appeal to District
 u 1 Original            u 2 Removed from                    u 3 Remanded from                     u 4 Reinstated or u 5 Transferred  from
                                                                                                                         another district  u 6 Multidistrict                        u 7 Judge from
                                                                                                                                                                                        Magistrate
     Proceeding                 State Court                             Appellate Court                Reopened                                Litigation
                                                                                                                         (specify)                                                            Judgment
                                             Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                               28 USC § 1345fc
 VI. CAUSE OF ACTION Brief description of cause:
                                              Federal Foreclosure
 VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                   DEMAND $                                     CHECK YES only if demanded in complaint:
      COMPLAINT:          UNDER F.R.C.P. 23                                                                                                             JURY DEMAND:         u Yes     ✔
                                                                                                                                                                                       u No
 VIII. RELATED CASE(S)
                        (See instructions):
       IF ANY                               JUDGE                                                                                               DOCKET NUMBER

 DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
   03/13/2019                                                             s/Deborah M. Leonard
 FOR OFFICE USE ONLY

     RECEIPT #                   AMOUNT                                        APPLYING IFP                                       JUDGE                           MAG. JUDGE
